 1   7
     DON J. POOL # 166468
 2   DOWLING AARON INCORPORATED
     8080 N. Palm Avenue, Third Floor
 3   P.O. Box 28902
     Fresno, California 93729-8902
 4   Tel: (559) 432-4500 / Fax: (559) 432-4590
     dpool@dowlingaaron.com
 5   Attorneys for Secured Creditor, WBL SPE III, LLC, as Assignee from WORLD BUSINESS
                                       LENDERS, LLC, as successor-in-interest to WBL
 6                                     CALIFORNIA, LLC
 7

 8                         UNITED STATES BANKRUPTCY COURT

 9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                   SAN JOSE DIVISION

11                                            ****

12   In re                                           Case No. 19-52499-MEH-11

13   JEFFREY GEORGE DRAEGER,                         Chapter11

14                     Debtor.
                                                     OBJECTION BY SECURED CREDITOR
15                                                   WBL SPE III, LLC TO DEBTOR’S
                                                     PROPOSED COMBINED PLAN OF
                                                     REORGANIZATION AND
16                                                   DISCLOSURE STATEMENT
                                                     (APRIL 8, 2020)
17

18                                                   Date: April 22, 2020
                                                     Time: 10:30 AM
19                                                   CtRm.: 11
                                                            U.S. Bankruptcy Court
20                                                          280 S. First St., Third Fl.
                                                            San Jose, CA 95113
21

22                                                   The Honorable M. Elaine Hammond

23

24   /////
25   /////
26   /////
27   /////
28   /////
                                                1
Case: 19-52499   Doc# 57   Filed: 04/15/20   Entered:Objection
                                                      04/15/20 by Secured
                                                                  17:20:48Creditor WBL1SPE
                                                                                Page    of III,
                                                                                           7 LLC to
                                                                  Debtor’s Proposed Combined Plan, etc.
 1                      Secured creditor, WBL SPE III, LLC, as Assignee from WORLD BUSINESS

 2   LENDERS, LLC, as successor-in-interest to WBL CALIFORNIA, LLC (hereinafter collectively

 3   referred to as “WBL”), by and through its attorneys of record, hereby objects to the Proposed

 4   Combined Plan of Reorganization and Disclosure Statement (April 8, 2020) (“Disclosure

 5   Statement”) filed herein by debtor, JEFFREY GEORGE DRAEGER (“Debtor”), on April 8, 2020

 6   on the following grounds:

 7                                                             I

 8                              PRELIMINARY STATEMENT OF OBJECTION

 9                      In February 2019, WBL made a business-purpose loan to Promax Builders, Inc.,

10   dba Pro-Craft Builders (“Promax”), in the principal amount of $750,000.00 (hereinafter referred

11   to as the “Loan” or “Loan Obligation”). 1 As part of the Loan Obligation to Promax, Debtor

12   guaranteed repayment of the Loan and pledged certain real property commonly known as (1)

13   1017 Vista Del Mar, San Jose, CA 95132 (3rd Priority Trust Deed); (2) 439 N. 11th St., San

14   Jose, CA 95112 (2nd Priority Trust Deed); and (3) 436 N. 31st St., San Jose, CA 95116 (2nd

15   Priority Trust Deed) (hereinafter collectively referred to as “WBL Collateral”). Req. Jud. Ntc., at

16   doc. no. 55, at p. 4-8; see also Req. Jud. Ntc., at doc. no. 20, Schedule D: Creditors Who Have

17   Claims Secured by Property, at ¶ 2.6.

18                      Debtor filed his Voluntary Petition for Individuals Filing for Bankruptcy under

19   Chapter 11 of Title 11 of the United States Code on December 12, 2019 (“Petition”). See Req.

20   Jud. Ntc., at doc. no. 1. As of the Petition date, the total outstanding balance due on Debtor’s

21   Loan Obligation was $1,333,029.08. See Req. Jud. Ntc., doc. no. 55, at p. 5.

22                      Having received the benefit of the Loan, upon the terms fully disclosed to Promax

23   and Debtor, Debtor now alleges the Loan’s interest rate was unconscionable and the prepayment

24   premium an unenforceable penalty. Id. Accordingly, Debtor intends to join with Promax and

25   file an adversary proceeding to reduce the contract rate of interest to 10.0% and avoid the

26   prepayment premium in its entirety. See id.

27
     1
         WBL’s Proof of Claim is being filed concurrently herewith.
28
                                                               2
                                                                      Objection by Secured Creditor WBL SPE III, LLC to
Case: 19-52499        Doc# 57       Filed: 04/15/20        Entered: 04/15/20 Debtor’s
                                                                             17:20:48      Page 2 of 7
                                                                                      Proposed Combined Plan, etc.
 1                  WBL now objects to the Disclosure Statement filed by Debtor on the grounds that

 2   it does not contain adequate information, as required by 11 U.S.C. § 1125(b).

 3                                                    II

 4                                         LEGAL STANDARD

 5                  Approval of a disclosure statement is governed by Section 1125, which requires a

 6   finding that the disclosure statement contains “adequate information.” 11 U.S.C. § 1125(a)(1).

 7   “Adequate information” is defined as that information “of a kind, and in sufficient detail, as far as

 8   is reasonably practicable in light of the nature and history of the debtor and the condition of the

 9   debtor’s books and records . . . that would enable such a hypothetical reasonable investor of the

10   relevant class to make an informed judgment about the plan . . .” Id.

11                  Specifically, the disclosure statement must inform the parties what they can expect

12   to get, when they can expect to get it and the risks attendant to them getting a distribution. In re

13   Ferretti, 128 B.R. 16, 18-19 (Bankr. D.N.H. 1991). The factors to be examined to determine if a

14   disclosure statement is sufficient include those set forth in the much-cited case of In re Metrocraft

15   Pub. Services, Inc., 39 B.R. 567, 568 (Bankr. N.D. Ga. 1984):

16                  Relevant factors for evaluating the adequacy of a disclosure
                    statement include: (1) the events which led to the filing of a
17                  bankruptcy petition; (2) a description of the available assets and
18                  their value; (3) the anticipated future of the company; (4) the
                    source of information state in the disclosure statement; (5) a
19                  disclaimer; (6) the present condition of the debtor while in Chapter
                    11; (7) the scheduled claims; (8) the estimated return to creditors
20                  under a Chapter 7 liquidation; (9) the accounting method utilized
                    to produce financial information and the name of the accountants
21                  responsible for such information; (10) the future management of
                    the debtor; (11) the Chapter 11 plan or a summary thereof; (12) the
22                  estimated administrative expenses, including attorneys’ and
                    accountants’ fees; (13) the collectability of accounts receivable;
23                  (14) financial information, data, valuations or projections relevant
                    to the creditors’ decision to accept or reject the Chapter 11 plan;
24
                    (15) information relevant to the risks posed to creditors under the
25                  plan; the actual or projected realizable value from recovery of
                    preferential or otherwise voidable transfers; (17) litigation likely to
26                  arise in a nonbankruptcy context; (18) tax attributes of the debtor;
                    and (19) the relationship of the debtor with affiliates.
27

28   Id. at 568.
                                                       3
                                                            Objection by Secured Creditor WBL SPE III, LLC to
Case: 19-52499     Doc# 57     Filed: 04/15/20     Entered: 04/15/20 Debtor’s
                                                                     17:20:48      Page 3 of 7
                                                                              Proposed Combined Plan, etc.
 1                  Even where the court finds adequate factual disclosure, the disclosure statement

 2   will not be approved where the proposed plan is patently unconfirmable:

 3                  It is now well accepted that a court may disapprove of a disclosure
                    statement, even if it provides adequate information about a
 4                  proposed plan, if the plan could not possibly be confirmed. See In
                    re Allied Gaming Management, Inc., 209 B.R. 201, 202 (Bankr.
 5
                    W.D. La. 1997); In re Curtis Center Ltd. Partnership, 195 B.R.
 6                  631, 638 (Bankr. E.D. Pa. 1996); In re 266 Washington Assocs.,
                    141 B.R. 275, 288 (Bankr. E.D.N.Y. 1992); and In re Bjolmes
 7                  Realty Trust, 134 B.R. 1000, 1002 (Bankr. D. Mass. 1991).

 8   In re Main Street AC, Inc., 234 B.R. 771, 775 (Bankr. N.D. Cal. 1999). There is simply no

 9   purpose to be served by sending a plan out for voting if the plan cannot be confirmed. A plan that

10   does not comply with the provisions of the Bankruptcy Code cannot be confirmed as a matter of

11   law. 11 U.S.C. § 1129(a)(1).

12                                                  III

13                                            ARGUMENT

14   A.     The Disclosure Statement Does Not Contain Adequate Information.

15                  The Disclosure Statement contains inadequate disclosure in at least the following

16   respects:

17                  The Disclosure Statement does not disclose or address Promax’s business

18   operations, which presumably form the basis for Debtor’s monthly “Gross Employment Income”

19   of $19,181.65. See Req. Jud. Ntc., doc. no. 55, at p. 27. Specifically, Debtor’s most recent

20   Monthly Operating Report shows cumulative Receipts through February 29, 2020 (“02/2020

21   MOR”) of $24,416.00. Req. Jud. Ntc., at doc. no. 53, at ¶ 3a. Given that the case was filed

22   December 12, 2019, Debtor’s cumulative Gross Employment Income should have been nearly

23   $50,000.00 if Debtor is receiving $19,181.65 per month. The Disclosure Statement fails to

24   explain or address this discrepancy.

25                  Moreover, Debtor’s Schedule I indicates Debtor’s monthly gross wage is

26   $10,000.00, not $19,181.65, as stated in the Disclosure Statement. See Req. Jud. Ntc., doc. no.

27   20, Schedule I: Your Income, at ¶ 2. Again, the Disclosure Statement fails to address or explain

28   this inconsistency.
                                                     4
                                                          Objection by Secured Creditor WBL SPE III, LLC to
Case: 19-52499     Doc# 57     Filed: 04/15/20   Entered: 04/15/20 Debtor’s
                                                                   17:20:48      Page 4 of 7
                                                                            Proposed Combined Plan, etc.
 1                  In addition, the Disclosure Statement fails to contain any information on Promax’s

 2   business operations and its prospects to maintain its business operations for the term of the Plan.

 3   The Disclosure Statement simply treats Debtor’s Employment Income as if it were an annuity, not

 4   subject variation. However, Debtor’s Schedule A/B values Debtor’s 70% interest in Promax as

 5   “$0.00.” See Req. Jud. Ntc., doc. no. 1, Schedule A/B: Property, at ¶ 19. If Debtor’s 70% interest

 6   in Promax has no value, Debtor must explain how Promax can pay Debtor nearly $20,000.00 per

 7   month for five years.

 8                  Finally, the Disclosure Statement should also address the effect of the California

 9   Governor’s State of Emergency Declarations on Promax’s business operations and Debtor’s

10   forecasted Gross Employment Income of $19,181.65.              Notwithstanding the fact that the

11   Disclosure Statement was filed April 8, 2020, Debtor failed to even acknowledge California’s

12   State of Emergency and/or explain its expected effect on Debtor’s Employment Income and

13   Promax’s business operations. Unless and until Debtor provides this information, the Disclosure

14   Statement does not contain adequate information.

15   B.      The Disclosure Statement Should Not Be Approved Because Debtor’s Proposed Plan
             Is Not Feasible.
16

17                  Debtor’s proposed Plan assumes Debtor will prevail in its forthcoming adversary

18   proceeding to reduce the interest rate on WBL’s Loan to 10.0% and avoid in its entirety the

19   Loan’s prepayment premium. See Req. Jud. Ntc., doc. no. 55, at p. 5. If Debtor fails to prevail

20   on either point, Debtor’s Plan is not feasible. As briefly stated below, Debtor will not prevail in

21   the adversary proceeding.

22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
                                                      5
                                                            Objection by Secured Creditor WBL SPE III, LLC to
Case: 19-52499    Doc# 57        Filed: 04/15/20   Entered: 04/15/20 Debtor’s
                                                                     17:20:48      Page 5 of 7
                                                                              Proposed Combined Plan, etc.
 1                  In support of Debtor’s Plan, Debtor cites a 2018 California Supreme Court case in

 2   which the California Supremes Court invalidated a consumer loan under California Financial

 3   Code section 22302. De La Torre v. CashCall, Inc., 5 Cal.5th 966 (2018). In CashCall, the

 4   California Supreme Court was asked by the Ninth Circuit Court of Appeals to resolve a specific

 5   question: “Can the interest rate on consumer loans of $2,500 or more render the loan

 6   unconscionable under section 22302 of the [California] Financial Code.” Id. at 973. Nothing in

 7   the CashCall opinion addresses business purpose loans, and certainly nothing indicates that

 8   WBL’s business-purpose Loan is both procedurally and substantively unconscionable.

 9                  Moreover, even assuming arguendo that the court were to find the Loan

10   Obligation to be both procedurally and substantively unconscionable, there is no authority that

11   provides the rate of interest should be reduced to 10.0% as Debtor suggests. In fact, even in the

12   other case cited by Debtor, Carboni v. Arrospide, 2 Cal.App.4th 76 (1991), the trial court allowed

13   an interest rate of 24%. Unless the Court reduces the interest rate to 10.0%, Debtor’s Plan is not

14   feasible.

15                  Likewise, Debtor’s Plan is not feasible because Debtor must prevail in its attempt

16   to avoid enforcement of WBL’s prepayment premium. Debtor failed to provide any authority that

17   the Loan’s prepayment premium is unenforceable.

18                  Debtor’s Plan is also not feasible because Debtor has insufficient income to make

19   the Plan payments. As stated above, Schedule I shows that Debtor’s salary is $10,000.00 per

20   month, not $19,181.65 as stated in the Plan. See Req. Jud. Ntc., doc. no. 20, Schedule I: Your

21   Income, at ¶ 2. In fact, Debtor’s 02/2020 MOR shows Debtor’s Total Receipts as $24,416.00

22   since December 12, 2019, a far cry from the nearly $20,000.00 per month stated in the Disclosure

23   Statement. See Req. Jud. Ntc., doc. no. 53, at ¶ 3a.

24   /////

25   /////

26   /////

27   /////

28   /////
                                                      6
                                                            Objection by Secured Creditor WBL SPE III, LLC to
Case: 19-52499    Doc# 57      Filed: 04/15/20    Entered: 04/15/20 Debtor’s
                                                                    17:20:48      Page 6 of 7
                                                                             Proposed Combined Plan, etc.
 1                     Finally, Debtor’s Plan is not feasible because it understates Professional Fees. The

 2   Plan estimates Administrative Expense Claims of $90,000.00. See Req. Jud. Ntc., doc. no. 55, at

 3   p. 26. However, as of February 29, 2020, Debtor’s 02/2020 MOR showed professional fees of

 4   $33,608.00. See Req. Jud. Ntc., doc. no. 53, at p. 2, at ¶ (3). Presumably, Debtor incurred

 5   significant professional fees in March 2020 to prepare the Disclosure Statement and Plan, and

 6   there remain multiple hearings that will be necessary to confirm a contested Plan. Also, Debtor

 7   must litigate and prevail on two adversary proceedings against secured creditors.                    The

 8   Professional Fees disclosed in the Disclosure Statement are obviously significantly understated.

 9   C.        WBL Incorporates by Reference the Objections of Other Creditors.

10                     WBL incorporates by reference any objections filed herein by other creditors.

11                                                      IV

12                                              CONCLUSION

13                     For all the reasons stated above, the Court should deny approval of Debtor’s

14   Disclosure Statement and grant such other and further relief as the Court may deem just and

15   proper.

16   Dated: April 15, 2020                           DOWLING AARON INCORPORATED

17

18
                                                             / s / Don J. Pool
19                                                   DON J. POOL, Attorneys for Secured Creditor,
                                                     WBL SPE III, LLC, as Assignee from WORLD
20                                                   BUSINESS LENDERS, LLC, as successor-in-
                                                     interest to WBL CALIFORNIA, LLC
21

22

23

24

25

26

27

28   020234-009-02860013

                                                        7
                                                              Objection by Secured Creditor WBL SPE III, LLC to
Case: 19-52499        Doc# 57    Filed: 04/15/20     Entered: 04/15/20 Debtor’s
                                                                       17:20:48      Page 7 of 7
                                                                                Proposed Combined Plan, etc.
